* Rehearing granted May 2, 1935.
The record in this case contains no order of appeal, nor motion or petition therefor. Without an order of the court a quo granting an appeal to this court, we are without jurisdiction to consider the case to any extent. Therefore, we are constrained to take notice of the situation and dismiss the appeal. Sullivan v. Tremont  Gulf Ry. Co., 4 La. App. 358; Gagneaux v. Desonier, 104 La. 648, 29 So. 282; Sammons v. N. O. Ry.  Light Company, 143 La. 731, 79 So. 320.
Appeal dismissed.